United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
STRATEGIC AIR COMMAND, CASTLE AIR
FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael D. Culy, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1874
Issued: March 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 9, 2006 appellant filed a timely appeal from the May 12, 2006 merit decision
of the Office of Workers’ Compensation Programs, which found that he failed, without good
cause, to undergo vocational rehabilitation as directed. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the appeal.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation for failing,
without good cause, to undergo vocational rehabilitation as directed.
FACTUAL HISTORY
On June 1, 1973 appellant filed claims for injuries which occurred on November 17, 1972
and January 12, 1973 in the performance of his federal duties as a meat cutter. The Office
accepted his claims for low back strain. Appellant received compensation benefits from June 30,
1973 through July 19, 1978. In July 1978, he accepted a position as a sales person for United

Bedrooms and Water Works, where he worked through 1988. Appellant has not worked since
that time.
This is the second time this case has been before the Board. By decision dated
February 2, 1999, the Board reversed the Office’s November 4, 1996 decision terminating
appellant’s compensation benefits.1 The Board found that the Office had failed to meet its
burden to establish that appellant’s accepted employment injuries had resolved. The findings of
facts and conclusions of law are hereby incorporated by reference.
On February 4, 2004 the Office referred appellant, together with the medical record and
statement of accepted facts, to Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon, for
examination and an opinion as to work tolerance restrictions related to appellant’s accepted
condition. In a February 25, 2004 report, Dr. Swartz concluded that appellant was capable of
vocational rehabilitation. His examination revealed a normal range of motion of the lumbar
spine, no relevant neurological findings and no atrophy in his lower extremities. Imaging studies
revealed degenerative changes from L4-S1. Dr. Swartz found no evidence of low back strain.
Stating that there were no objective clinical findings in his examination of the low back,
Dr. Swartz opined that appellant had no residual injury factors of disability. He indicated that
appellant had chronic degenerative disc disease at L4-5 and L5-S1, which would not be
disabling, but could result in some reasonable restrictions. In an accompanying work capacity
evaluation, Dr. Swartz indicated that appellant could work full time, provided that he was not
required to push, pull or lift more than 50 pounds, squat or climb for more than two hours or
kneel for more than three hours.
On May 12, 2004 the Office referred appellant to vocational rehabilitation services. In a
July 2, 2004 report, the vocational rehabilitation counselor, George Meyers, indicated that
appellant wanted to explore employment opportunities available to him in a position where he
would be using his hands, such as a cook or a janitor. An October 6, 2004 report reflected that
appellant disagreed with the medical restrictions provided by Dr. Swartz. In a letter dated
October 7, 2004, the vocational consultant informed appellant that, pursuant to a labor market
survey, the position of cook was the best option for him. An appointment was made for him with
the director of admissions of the cooking program at Central Valley Occupational Center
(CVOC). In a November 17, 2004 report, Mr. Meyers stated that appellant failed to attend the
scheduled meeting at CVOC. He stated that he was developing a plan to prepare appellant for
the position of cook, but experienced difficulty reaching appellant, due to the fact that he did not
own a telephone. By letter dated December 10, 2004, Mr. Meyers informed appellant that he
was proceeding with plan development, using the goal objective of cook. Noting that appellant
had failed to attend the previously-scheduled appointment with CVOC, Mr. Meyers indicated
that the proposed 12 weeks of training would begin January 24, 2004. On December 27, 2004
appellant signed the proposed plan. Pursuant to the plan, he agreed to participate full time in job
search activities, with the goal of obtaining the position of cook or cook helper, at the rate of
$14,040.00 per year. In a report dated January 24, 2005, Mr. Meyers stated that he had contacted
22 employers in furtherance of documenting reasonable availability of the positions of cook and
cook helper in appellant’s geographical area. He noted that the Merced Employment
1

Docket No. 97-1131 (issued February 2, 1999).

2

Development Department indicated that those positions were among the occupations with the
fastest job growth, and would likely increase by 15.8 percent and 20 percent respectively by the
year 2008.
In a memorandum to the file, Mike Hooker, rehabilitation specialist, recommended
approval of the rehabilitation plan. He noted that the positions of cook and cook helper were in
the “medium” strength category, as defined by the Department of Labor, Dictionary of
Occupational Titles, and therefore accommodated appellant’s medical restrictions.2 These
positions were also felt to be appropriate, given appellant’s limited literacy and educational
background. The proposed plan documented that a viable labor market existed in appellant’s
geographical area for these positions. The proposed training would enable appellant to
successfully compete in his local labor market.
On February 7, 2005 Mr. Meyers, the vocational consultant, informed appellant that the
vocational rehabilitation plan to attend the cooking program at CVOC had been approved. He
advised appellant that training would begin on February 14, 2005, and would continue, from
8:00 a.m. to 3:30 p.m., every Monday through Friday for 12 weeks. A February 8, 2005
vocational rehabilitation report reflected that appellant had decided that he would rather build
cabinets or furniture, than attend cooking classes. Appellant expressed concern that a cooking
position would be detrimental to his health. On March 14, 2005 Mr. Meyers reported that
appellant had left class early on February 23, 2005, having “taken too much medicine” and did
not attend school on February 25, 2005, “due to pain.” On February 28, 2005 appellant informed
his instructor that he would only be able to attend class for three to four hours per day, due to
“anxiety/pain/medication.” On that date, appellant informed Mr. Meyers’ assistant that he was
experiencing pain in his back, numbness in his right leg and shooting pain in his left leg. On
March 1, 2005 appellant informed Mr. Meyers that he was unable to perform the duties of a
cook. He indicated that he had not seen a doctor for his pain and was obtaining his pain
medication from Mexico. Appellant did not attend class on March 1, 2005. He attended class on
March 2, 2005 from 8:00 a.m. until 11:00 a.m. On March 4, 2005 appellant informed
Mr. Meyers that, although the work involved in the cooking class is “light,” he was unable to
function at the level suggested by Dr. Swartz. On March 7, 2005 appellant informed Mr. Meyers
that he would not be returning to school, as he was unable to function for more than two to four
hours at a time. Mr. Meyers counseled appellant that it was his responsibility to provide medical
documentation substantiating that he was unable to participate in training. On April 27, June 22,
and July 26, 2005 Mr. Meyers stated that appellant discontinued the training due to self-reported
pain.
Appellant submitted a July 20, 2005 report from Dr. Don Williams, a treating physician,3
who provided diagnoses of lumbar disc protrusion, L5-S1, history of dyslexia and attention
deficit disorder, high blood pressure and borderline diabetes. Physical examination of the
lumbar spine showed that appellant was able to walk on his heels and tiptoes, but had slight
2

Pursuant to the Dictionary of Occupational Titles, the physical demands of the “medium” strength category
include strength levels of less than 50 pounds, and no squatting, climbing or kneeling.
3

Dr. Williams’ stationary indicates that he is a Board-certified orthopedic surgeon. However, his credentials
cannot be verified.

3

weakness in dorsiflexion. Dr. Williams had decreased flexion to 45 degrees at the waist.
Patellar reflexes were a little brisk at 3+ bilaterally. Achilles reflex was diminished at 1+. The
right extensor halluces was 5/5 on the left, and was a little weaker [on the left] at 4/5. Supine
straight leg raise test was positive at 45 degrees on the right, and 50 degrees on the left.
Appellant was able to squat 75 percent of normal, holding on. He had normal motion of the hips
and knees. Subjective complaints included slight pain in his lower back, which becomes
moderate to severe with lifting, bending, twisting and sneezing. Dr. Williams opined that
appellant had “a disability precluding heavy work activities.”
In a letter dated March 1, 2006, the Office acknowledged appellant’s refusal to
participate in the approved training program. The Office directed appellant to undergo training
according to the approved plan, or to show good cause for not undergoing the training program,
within 30 days. Appellant was advised that failure to comply with the Office’s instructions
would result in termination of the rehabilitation effort and initiation of action to reduce
compensation to reflect his probable wage-earning capacity, had he completed the training
program.
An April 14, 2006 closure memorandum from rehabilitation specialist, Mr. Hooker,
capsulized appellant’s participation in the approved rehabilitation plan. Mr. Hooker stated that
appellant’s failure to complete his training and subsequently obtain employment, was directly
attributable to his own somewhat resistive and “entitlement-oriented mindset.” Referencing an
April 13, 2006 updated labor market survey, Mr. Hooker concluded that the positions of cook
and cook helper were reasonably available in sufficient numbers in appellant’s local labor
market, and that these positions remained medically and vocationally appropriate, had appellant
completed the approved rehabilitation plan. In an April 17, 2006 vocational rehabilitation report,
Mr. Meyers stated that, since appellant had stopped participating in training altogether, he was
not successful in obtaining employment. However, he opined that appellant would have
acquired the skills to become employable as a cook or cook helper, had he participated in the
training.
In a decision dated May 12, 2006, the Office reduced appellant’s compensation for
failing, without good cause, to undergo vocational rehabilitation as directed. The Office found
that, if he had participated in vocational rehabilitation efforts, he would have been able to
perform the position of a cook or cook helper. Based upon the rehabilitation counselor’s closure
memorandum, the Office determined that these positions were suitable in that: the medical
evidence established that the required duties were within appellant’s work restrictions; the jobs
identified were reasonably available in sufficient numbers in appellant’s local labor market and
general commuting area and public transportation was available. The Office reduced appellant’s
compensation under 5 U.S.C. § 8113(b) based on the difference between his pay rate for
compensation purposes and what his wage-earning capacity would have been had he cooperated
with vocational rehabilitation efforts. The Office found that appellant’s date-of-injury salary was
$193.20 per week; that the current pay rate for the date-of-injury position was $724.03 per week;
that his wage-earning capacity was $270.00 per week; that he had a 37 percent wage-earning
capacity; that his adjusted wage-earning capacity was $71.48 (.37 x $193.20) per week; and that
his loss of wage-earning capacity was $121.72 per week. The Office found that appellant’s new

4

net compensation rate, increased by applicable cost-of-living adjustments, was $1,312.00 every
four weeks.
LEGAL PRECEDENT
Section 8104(a) of the Federal Employees’ Compensation Act provides that the Office
may direct a permanently disabled individual whose disability is compensable under this
subchapter to undergo vocational rehabilitation. The Office shall provide for furnishing the
vocational rehabilitation services.4
Section 8113(b) of the Act provides:
“If an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed under section 8104 of this title, the Secretary, on
review under section 8128 of this title and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have
substantially increased, may reduce prospectively the monetary compensation of
the individual in accordance with what would have probably been his wageearning capacity in the absence of the failure, until the individual in good faith
complies with the direction of the Secretary.”5
Section 10.519(a) of the implementing regulations provides in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, [the Office] will act as follows:
(a) Where a suitable job has been identified, [the Office] will reduce the
employee’s future monetary compensation based on the amount which
would likely have been his or her wage-earning capacity had he or she
undergone vocational rehabilitation. [The Office] will determine this
amount in accordance with the job identified through the vocational
rehabilitation planning process, which includes meeting with the [Office]
nurse and the employer. The reduction will remain in effect until such
time as the employee acts in good faith to comply with the direction of
[the Office].”6
Application of the principles set forth in Albert C. Shadrick7 will result in the percentage
of the employee’s loss of wage-earning capacity.

4

5 U.S.C. § 8104(a).

5

5 U.S.C. § 8113(b).

6

20 C.F.R. § 10.519(a) (1999).

7

5 ECAB 376 (1973); 20 C.F.R. § 10.403(d)-(e).

5

ANALYSIS
The Board finds that the Office properly determined that appellant’s benefits should be
reduced based on his ability to earn wages as a cook or cook helper. Appellant failed, without
good cause, to participate in rehabilitation efforts. The Office’s May 12, 2006 decision will be
affirmed.
The Office found that appellant could perform the duties of a cook or cook helper. In
making this determination, the Office properly relied on the medical report of Dr. Swartz, a
Board-certified orthopedic surgeon, who opined that appellant could participate in a vocational
rehabilitation program, and could work full time, provided that he was not required to push, pull
or lift more than 50 pounds; squat or climb for more than two hours or kneel for more than three
hours. Dr. Swartz’s examination revealed a normal range of motion of the lumbar spine, no
relevant neurological findings and no atrophy in his lower extremities. He found no evidence of
low back strain and opined that appellant had no residual injury factors of disability. Dr. Swartz
indicated that appellant had chronic degenerative disc disease at L4-5 and L5-S1, which would
not be disabling. The Board has carefully reviewed the opinion of Dr. Swartz and notes that it
has reliability, probative value and convincing quality with respect to its conclusions regarding
the relevant issue of the present case. Dr. Swartz’s opinion is based on a proper factual and
medical history, in that he had the benefit of an accurate and up-to-date statement of accepted
facts, provided a thorough factual and medical history and accurately summarized the relevant
medical evidence. Appellant subsequently submitted a July 20, 2005 report from Dr. Williams
who opined that appellant had “a disability precluding heavy work activities.” However,
Dr. Williams did not adequately explain the basis for his stated conclusion. He did not provide a
full history or discuss the physical nature of the class activities required under the rehabilitation
program. Dr. Williams’ preclusion of heavy work activities is not explained. His report does not
create a conflict with the opinion of Dr. Swartz.8 Dr. Williams’ report failed to offer any opinion
regarding appellant’s ability to participate in vocational rehabilitation. As such this report is of
limited probative value.
The Board finds that appellant failed, without good cause, to participate in vocational
rehabilitation efforts. On May 12, 2004 the Office referred him to vocational rehabilitation
services. On December 27, 2004 appellant signed the proposed plan and agreed to participate
full time in job search activities, with the goal of obtaining the position of cook or cook helper, at
the rate of $14,040.00 per year. On February 7, 2005 Mr. Meyers informed appellant that the
vocational rehabilitation plan to attend the cooking program at CVOC had been approved,
advised appellant that training would begin on February 14, 2005 and would continue, from 8:00
a.m. to 3:30 p.m., every Monday through Friday for 12 weeks. The record reveals that appellant
attended training sporadically and ultimately refused to participate in vocational rehabilitation
program altogether, contending that he was physically unable to do so. Although Mr. Meyers
advised him of the necessity of submitting medical evidence substantiating his inability to
participate, appellant failed to do so. Rather, appellant indicated that he had not visited a doctor,
but was self-administering medication for pain obtained in Mexico. The rehabilitation specialist
8

The Board notes that, pursuant to the Dictionary of Occupational Titles, the physical demands of the “heavy”
strength category include strength levels of greater than 50 pounds occasionally.

6

opined that appellant’s failure to complete his training, and subsequently obtain employment,
was directly attributable to his own resistive mindset.
The Office advised appellant in a letter dated March 1, 2006 that failure to participate in
vocational rehabilitation efforts when he had not established that his medical condition justified
such failure, would result in penalties; he had 30 days to participate in such efforts or provide
good cause for not doing so; and his compensation would be reduced if he did not comply within
30 days with the instructions contained in the letters. In spite of the Office’s notice, appellant
did not participate in the vocational rehabilitation efforts or provide good cause for not doing so
within 30 days of the Office’s letter.
The Office reduced appellant’s compensation under 5 U.S.C. § 8113(b) based on the
difference between his pay rate for compensation purposes and what his wage-earning capacity
would have been had he cooperated with vocational rehabilitation efforts. Applying the
principles set forth in Shadrick,9 codified at 20 C.F.R. § 10.403, the Office found that appellant’s
date-of-injury salary was $193.20 per week; the current pay rate for the date-of-injury position
was $724.03 per week; his wage-earning capacity was $270.00 per week, based on the position
of cook or cook helper; his adjusted wage-earning capacity was $71.48 (.37 x $193.20) per week;
and that his loss of wage-earning capacity was $121.72 per week. The Office found that
appellant’s new net compensation rate, increased by applicable cost-of-living adjustments, was
$1,312.00 every four weeks. The Board has reviewed these calculations and finds that they
appropriately represent appellant’s loss of wage-earning capacity.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation for failing,
without good cause, to undergo vocational rehabilitation as directed.

9

See Albert C. Shadrick, supra note 7

7

ORDER
IT IS HEREBY ORDERED THAT the May 12, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

